DEBT upon the following promissory note:
“ $50 00-, Warren county, March 5, 1842.
“For value received, I promise to pay Wabash Manual Labor College and Teachers Seminary fifty dollars five years from date, with interest payable annually on the 1st day of Feb. James Johnson.”
Judgment for the plaintiff below.
This note was given to secure the payment of the sum named in it to aid in endowing the presidency of said college, and repairing damage done to the college 'buildings by fire. The charter of the institution authorized the reception of such subscriptions. L. 1834, p. 57. The only objection made to the recovery on the note i \ that said note was given without consideration. The accomplishment of the object in aid of which the money was promised formed a good and valid consideration for the promise to pay it. Chit, on Cont. 33.
The judgment is affirmed with 5 per cent, damages and costs.